Citation Nr: 1543280	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial evaluation for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982 and from June 1988 to October 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Providence, Rhode Island has jurisdiction over the Veteran's claim.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran was afforded a VA examination for pseudofolliculitis barbae.  In April 2012, the examiner provided a medical opinion that the Veteran's current diagnosis of pseudofolliculitis barbae was related to his diagnosis in service.  In an April 2012 rating decision, the RO granted a noncompensable rating for pseudofolliculitis barbae.  

In February 2013 correspondence, the Veteran filed a notice of disagreement with the April 2012 rating decision.  In that correspondence, the Veteran asserted that he was told that after his VA examination, he would be scheduled to see a dermatologist.  The Veteran asserted that he was never afforded the opportunity to see a dermatologist regarding his pseudofolliculitis barbae.  The Veteran's VA treatment records reflect that the Veteran saw a dermatologist for a cyst, but not pseudofolliculitis barbae.  

On May 2015 Board hearing, the Veteran stated that his wife treated him for his skin condition.  See Hearing Tr. at 3.  He stated that his wife pulled out the hair from the bumps at least once a week.  Id. at 3 and 7.  He stated that the area looked like little craters if he shaved and that there was scarring.  Id. at 5.  He stated that he kept hair there because it looked bad.  Id.  The Veteran testified that he was told that he would see a dermatologist before a decision on his claim was made.  Id.  The Veteran's representative noted that his last exam was over two years ago.  Id.  The Veteran stated that he would be willing to report for a skin examination.  Id. at 6.  He further stated that he saw a dermatologist for a cyst and he did not hear anything from that.  Id.  When asked if it affected his personal life, the Veteran stated that if he wanted to remove the hair, he could not.  Id.  He stated that if he shaved his beard, that it made his skin disorder worse.  Id. at 7.  

The symptoms the Veteran reported at the May 2015 Board hearing indicated a worsening in the Veteran's pseudofolliculitis barbae.  Accordingly, the Board finds that another medical examination is required to properly evaluate the current severity of his service-connected pseudofolliculitis barbae.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Further, on May 2015 Board hearing, the Veteran indicated that he had not heard anything about his cyst.  It is unclear if the Veteran meant from the VA dermatologist or from the RO.  The Board requests that the RO send another copy of the October 2013 rating decision to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a copy of the October 2013 rating decision regarding entitlement to service connection for cysts of the skin on the chest and buttocks with scarring.

2.  Schedule the Veteran for a dermatology examination to determine the current nature and severity of his service-connected pseudofolliculitis barbae.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should provide an assessment of the total area affected by the skin disorder.  The examiner should also address whether the disorder has resulted in disfiguring scars, to include any under the Veteran's beard.  The examiner should comment on the nature and extent of any impairment of social and/or occupational functioning due to the pseudofolliculitis barbae that would be expected given the degree of severity of the disability found.  The examiner must provide a rationale for all opinions expressed.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

